BIJUR, J.
The defendant in this case was entitled to have his default opened because it had occurred through failure to accord him an adjournment while his counsel was engaged in the trial of another action. Under these circumstances, the granting of the motion upon the terms imposed was tantamount to a denial of the motion, and therefore becomes appealable.' Sutton v. Bayles, 70 Misc. Rep. 522, *521127 N. Y. Supp. 432; Goldstein v. Frumkes, 74 Mise. Rep. 450, 132 N. Y. Supp. 318.
Order reversed, judgment vacated, and a new trial ordered, with costs to appellant to abide the event. All concur.